Citation Nr: 0507833	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  98-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to increased rating for lumbosacral spine 
disability, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Newark, New 
Jersey Department of Veterans Affairs (VA) Regional Office.  
Thereafter, the case was transferred to the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (RO), which 
is presently handling the current appeal.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the increased rating claims at issue.  The 
Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to these 
claims.

Specifically, the Board notes that the veteran has been 
awarded disability benefits by the Social Security 
Administration (SSA), effective October 1996, but neither the 
decision awarding such benefits nor the records upon which 
the award was based have been obtained.  

Furthermore, the Board notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Additional development of 
the medical evidence is required as a result of the changes 
in the rating criteria.  Specifically, an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

In light of these circumstances, the Board concludes that 
further actions by the RO or the Appeals Management Center 
(AMC) in Washington, D.C., are warranted.  Accordingly, this 
case is remanded for the following actions:

1.  After obtaining any necessary 
information from the veteran, the RO or 
AMC should obtain a copy of the decision 
awarding the veteran SSA disability 
benefits and a copy of the record upon 
which the award was based.

2.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records pertaining to 
treatment or evaluation of his low back 
disability or cervical spine disability 
since June 2003 or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

3.  The RO or AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

4.  In any event, the RO or AMC should 
obtain a copy of any pertinent VA 
outpatient records for the period since 
September 2002.

5.  When all indicated record development 
has been completed, the RO or AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current extent of the veteran's service-
connected cervical spine and lumbosacral 
spine disabilities.  The claims folders 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-ray 
studies, should be performed.  

a.  The examiner should describe the 
current state of the veteran's 
lumbosacral spine and cervical spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should undertake range of motion studies 
of the lumbosacral spine and cervical 
spine, noting the exact measurements for 
forward flexion, extension, lateral 
flexion, and specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.

b.  The examiner should specifically 
state whether the veteran has unfavorable 
ankylosis of the entire spine.

c.  For both the lumbosacral spine 
disability and the cervical spine 
disability, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months. 

d.  The examiner should specifically 
identify any objective neurological 
abnormalities due to the service-
connected lumbosacral spine disability 
and/or the service-connected cervical 
spine disability, including, but not 
limited to, muscle spasm, absent ankle 
jerk, and bowel and bladder involvement.  
If neurological involvement is 
identified, the examiner should identify 
the nerve(s) involved and indicate 
whether the degree of paralysis is 
complete or incomplete, and, if 
incomplete, whether the degree of 
incomplete paralysis is moderate, 
moderately severe, or severe.  

The examiner must provide the supporting 
rationale for all opinions expressed.  

6.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

7.  Then, the RO or AMC should adjudicate 
the increased ratings claims in light of 
all pertinent evidence and legal 
authority, to include both the former and 
revised rating criteria. 

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims folders 
are returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




